Citation Nr: 1823787	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 21, 2006, for the establishment of service connection for right (major) chronic pain and limitation of motion, status post shoulder reconstruction, to include whether an October 1968 rating decision that denied service connection should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	David A. Standridge, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 1964 to April 1965 and July 1965 to July 1968.  He died in May 2011.  The appellant is his surviving spouse who has been substituted as the claimant for this claim.  38 U.S.C. § 5121A (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an  April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, that denied an earlier effective date for the establishment of service connection for Veteran's right shoulder disability.

The appellant had requested that she be scheduled for a Board hearing, however, in February 2018, the request was withdrawn.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The October 1968 rating decision denying service connection for a right shoulder disability was supported by the evidence then of record and was not undebatably erroneous; the record does not show that the correct facts, as they were known in October 1968, were not before the RO at that time, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.

2.  The Veteran's initial claim of service connection for a right shoulder disability 
was received in July 1968.  The claim was denied in an October 1968 rating decision.  The Veteran did not appeal that decision.

3.  The Veteran's subsequent claim of service connection for a right shoulder disability was received in June 2006.  Service connection subsequently was granted in April 2010, effective June 21, 2006.

4.  There were no informal or formal claims, or written intent to file a claim for service connection for a right shoulder disability within the year prior to the June 21, 2006, claim.


CONCLUSIONS OF LAW

1.  The October 1968 rating decision that denied service connection for a right shoulder disability was not clearly and unmistakably erroneous.  38 U.S.C. § 410  (1964); 7105 (2012); 38 C.F.R. §§ 3.104, 3.105, 3.312 (1971 & 2017).

2.  The criteria for an effective date prior to June 21, 2006, for the grant of service connection for right (major) chronic pain and limitation of motion, status post shoulder reconstruction, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

This claim arises from disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the appellant, and for which VA was authorized to request, have been associated with the claims file.  38 U.S.C. § 5103A (2012).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 (2017), and that the appellant will not be prejudiced as a result of the Board's adjudication of this claim.

Clear and Unmistakable Error

The appellant argues that the October 1968 rating decision denying the Veteran's claim of service connection for a right shoulder disability was CUE, and that service connection should have been established effective from the day he was discharged from service. 

Specifically, in the October 1968 rating decision, the RO determined that the evidence of record had not shown that the Veteran had a current right shoulder disability.  In this regard, the Veteran had not appeared for a scheduled VA examination, therefore, a decision was made on the evidence that was already of record, which had not shown a current disability.  The appellant argues that the Veteran had never received notice of the VA examination, nor of any rating decision issued by the RO.  The appellant also asserts that a VA examination was not needed at that time as the evidence of record had already established that the Veteran had a current right shoulder disability manifested as a result of active service.

A RO decision that has become final generally may not be reversed or amended in 
the absence of CUE.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105a; 38 U.S.C. §§ 5108, 7105(c).  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

With regard to the Veteran's assertion that he did not receive notice of the scheduled VA examination nor of any rating decision issued by the RO in 1968, the Board finds that the evidence of record shows that the information was sent to the Veteran's mailing address of record.  A review of his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that this address at the time of discharge, which was concurrent with his claim for service connection, was in Norman, Oklahoma.  While the service treatment records show that he was stationed in Texas during active service, there is no indication that the Veteran continued to reside there following his discharge from service.    

Moreover, there is no record that any of the notice letters from the prior rating decisions were returned as undeliverable.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran of the prior rating decision in connection with his claim for service connection for a right shoulder disability.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  See Jones v. West, 12 Vet. App. 98, 102 (1998).  

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

In the instant case, the December 1986, June 1993, and June 2003 notice letters associated with the respective rating decisions were sent to the Veteran's address of record and not returned as undeliverable.  In correspondence dated in March 2011, the Veteran asserted that he had been residing in Fort Stockton, Texas, at the time of service discharge, and that he was "fairly certain" that he had given his address to "the people at the signing out."  Nonetheless, the Veteran did not provide any evidence that he had provided an alternate address to the RO at the time of his claim.  Additionally, of record is a Change of Name and Address Notice that was submitted by the Veteran in June 1970, indicating that his new address was in Moore, Oklahoma.  There is no indication in the record that prior to that date, that the Veteran had notified the RO that he not been receiving correspondence, nor is there any indication of an inquiry as to the status of his pending claim.  It appears that the RO sent the relevant notice letters to the last known address of record.  Therefore, absent clear evidence to the effect that VA's regular mailing practices were not followed in the instant case, the Board finds that the presumption of regularity has not been rebutted.  Jones, supra; Crain, supra.

As indicated above, the appellant has also asserted that a VA examination was not needed at the time of the October 1968 rating decision as the evidence of record had already established that the Veteran had a current right shoulder disability manifested as a result of active service.  To establish a right to compensation for a disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The first element of service connection is medical evidence of a current disability.  While the Veteran's service treatment records clearly had shown that he had sustained a right shoulder injury during his period of active service, an orthopedic consultation conducted in conjunction with his separation from service in May 1968 shows that it was concluded that the Veteran had a "history of right shoulder reconstruction September 67 because of recurrent subluxation.  Good post-op result and exam - WNL now."  As his right shoulder was deemed to be within normal limits, he was cleared for separation.   As the Veteran's right shoulder was noted to be within normal limits at separation from service, the RO was endeavoring to assist the Veteran in substantiating his claim by scheduling him for a medical examination.  His failure to report for the examination resulted in the claim being adjudicated based on the evidence then of record which the RO weighed and reached a determination.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even if a premise of error were to be accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. Allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

For the reasons set forth above, the Board finds that the October 1968 rating decision was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in October 1968, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

Earlier Effective Dates

The effective date for the grant of service connection based upon a claim reopened after final disallowance, is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400 (2017).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2017). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran's initial claim of service connection for a right shoulder disability was filed in conjunction with his separation in July 1968.  This claim was denied in an October 1968 rating decision.  The Veteran did not file a substantive appeal or statement which could be interpreted as a substantive appeal of that decision. 

Because the Veteran did not appeal the July 1968 decision within one year of receiving notification of the denial of the claim, the decision became final one year after notification of the denial.  See 38 U.S.C. § 410 (1964); 7105 (2002); 38 C.F.R. §§ 3.104, 3.105, 3.312 (1971 & 2017).  Where a prior claim has been denied and a substantive appeal was not filed, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  The Veteran filed a subsequent claim of service connection for a right shoulder disability in June 2006.  Service connection was subsequently granted in June 2007, effective June 21, 2006.  Having determined that the October 1968 rating decision is final, the date of claim for service connection is June 21, 2006. 

Next, the evidence also does not indicate that the Veteran submitted any documents or statements indicating an intent to file a claim during the year prior to June 21, 2006.  Indeed, there do not appear to be any documents of record at all for this period of time.  Therefore, there is no evidence of an informal claim in the year prior to June 21, 2006.  Thus, the effective date of the establishment of service connection for the Veteran's right shoulder disability is June 21, 2006.


ORDER

An effective date earlier than June 21, 2006, for the establishment of service connection for right (major) chronic pain and limitation of motion, status post shoulder reconstruction, to include whether an October 1968 rating decision that denied service connection should be revised or reversed on the basis of CUE, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


